The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 16-19 and 24-34 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The instant claims make the determination of sulfur deficiency based on comparing the ratio of molybdenum to sulfur (Mo/S).  In the last paragraph on page 13 of the originally filed specification.  Applicant teaches that there are conditions in which the Mo concentration can be increased that are not due to sulfur deficiency.  In this case, an incorrect answer of sulfur-deficiency would be the result and a second ratio, (Cl+P)/S, is used to eliminate the incorrect determination.  This second ratio is not affected by the specific conditions that would give a false sulfur-deficient answer.  In the paragraph numbered 2 on page 74 of the cited Kanwar reference, there is a discussion on sulfate versus total S.  As part of the discussion, Kanwar references prior work by Anderson and Spencer (1950) that showed that sulfate may accumulate when there is a molybdenum deficiency, even though the plant may suffer from S deficiency.  Because of this, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-19 and 24-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maillard (PLOS One 2016).  The Maillard paper has an authorship that is different from the instant inventorship and teaches that the analysis of the leaf [Mo]:[S] ratio seems to be a practical indicator to detect early S deficiency under field conditions and thus improve S fertilization management.  The method  includes the following steps: a) taking a leaf sample from the plant or taking a leaf sample representative of the plot (see at least the Hydroponic experiments and tissue sampling and Field experiments and plant sampling sections of the paper, pages 3-5); b) measuring the sulfur (S) content of the sample in mg/g (see at least the Element analysis by mass spectrometry section of the paper, figure 3 and table 2); c) measuring the molybdenum (Mo) content of the sample in µg/g (see at least the Element analysis by mass spectrometry section of  by mass spectrometry section of the paper.  With respect to claim 34, the second paragraph on page 2 of the paragraph discusses the use of indicators of S nutrition to predict S deficiency and could be used to detect plant S requirements.  In other words, the indicator is used for determining when to add a sulfur-containing fertilizer if a sulfur deficiency or a risk of sulfur deficiency is detected.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 20-24 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the combination of steps required by these claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to sulfur deficiency and/or methods of relating nutrients to nutrient state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797